Title: Enclosure W: Letter from William Burnet, 21 July 1790
From: Burnet, William
To: 



Newark, July 21st 1790.
Dear Sir,

I have received your favor of the 19th instant, informing me, that it had been suggested, that General Greene was a partner with the House of John Banks and Company—that the evidence of their partnership had been in my possession, I having received it among my sons papers; and that General Greene, in his life-time, induced me, by some means or other, to relinquish the said evidence to him; and desiring me to inform you, whether those suggestions are true or false.
Agreeably to your request, I must, therefore, freely declare, that those suggestions are not true—that no evidence of General Greene’s having been a partner with John Banks, or John Banks and Company, had ever been in my possession—that I never saw any thing in my son’s papers, that gave the least room for a suspicion of that kind—and that I do not know, or believe, that General Greene was ever in partnership with John Banks, or John Banks and Company.
I am, dear Sir, with due respect, Your most obedient Humble Servant.

Wm. Burnet.
General Knox.

